Exhibit 10(f)

THE TORO COMPANY
PERFORMANCE SHARE AWARD AGREEMENT

This Agreement is entered into as of November 30, 2006, by and between < Name>
(“Employee” or “you”) and The Toro Company, a Delaware corporation (“Toro” or
“we”), to set forth the terms and conditions of a Performance Share Award
granted to you by the Compensation and Human Resources Committee of the Board of
Directors of Toro (the “Committee”) pursuant to The Toro Company Performance
Share Plan (the “Plan”).

1.             Performance Share Award.  Toro hereby grants you <shareawards>
Performance Shares (your “Maximum Potential Payout”) for Fiscal Years 2007 to
2009 (the “Award Term”), subject to the terms and conditions of this Agreement
and of the Plan and to your consent to those terms and conditions.

a.             Performance Share Definition.  A Performance Share is a right to
receive one share of Toro Common Stock, par value $1.00 per share, and Preferred
Share Purchase Rights attached thereto, (the “Common Stock”), contingent on the
achievement of Performance Goals.

b.             Performance Goal Achievement Required.  You will receive shares
of Common Stock for Performance Shares under this Performance Share Award only
if Toro achieves Performance Goals for the Award Term established by the
Committee and the Committee certifies in writing that the Performance Goals have
been achieved.  If the Performance Goals are not achieved, a portion or all of
your Performance Shares will be canceled and you will receive no Common Stock
for canceled shares.

c.             Performance Goals.  The Performance Goals to be achieved with
respect to the Award Term are cumulative net income plus after-tax interest of
$                   and cumulative average net assets turns of
                      (the “Target Levels”).

2.                                       Number of Shares Delivered.  If the
Performance Goals are achieved at the Target Levels, you will receive «target»
shares of Common Stock (your “Target Payout”).  If the Performance Goals are
achieved at levels above or below the Target Levels, the number of shares of
Common Stock you will receive will be increased or reduced, including to zero,
in accordance with the matrix set forth in Exhibit A, which is attached to and
forms a part of this Agreement, subject further to adjustment and proration as
provided in the Plan and the Committee’s resolutions of November 30, 2006.  You
may not receive a greater number of shares of Common Stock than your Maximum
Potential Payout.

3.                                       Payment of Awards.  Performance Shares
payable to you will be paid solely in shares of Common Stock.


--------------------------------------------------------------------------------


4.                                       Vesting and Cancellation Under Special
Circumstances.

a.             Retirement, Death or Disability. If a Plan Participant retires,
dies or becomes permanently disabled and unable to work prior to the end of an
Award Term, but after the conclusion of not less than 33% of the Award Term, the
Committee may, in its sole discretion, cause shares of Common Stock to be
delivered with respect to the participant’s Performance Share Award, but only if
otherwise earned and only with respect to the portion of the applicable Award
Term completed at the date of such event, with proration based on full fiscal
years only and no shares to be delivered for partial fiscal years.  “Retirement”
means termination of employment with the Company at age 55 or older and with a
number of years of service to the Company that, when added together with the
participant’s age, equals at least 65.  The Committee shall consider the
requirements of paragraph 3.e.(i).(A) of the Plan and shall have the discretion
to consider any other fact or circumstance in making its decision as to whether
to deliver shares, including whether the participant again becomes employed.
Shares shall be delivered only after the conclusion of the applicable Award Term
in accordance with paragraphs 3.b., 3.c. and 3.d. of the Plan.

(i)             Non-compete. Notwithstanding the foregoing, if a Plan
Participant retires prior to age 65, and within one year after the later of the
date of that retirement or the date shares are delivered pursuant to paragraph
3.e.(i) of the Plan, the Plan Participant (a) is employed or retained by or
renders service to any organization that, directly or indirectly, competes with
or becomes competitive with the Company, or if the rendering of such services is
prejudicial or in conflict with the interests of the Company; or (b) violates
any confidentiality agreement or agreement governing the ownership or assignment
of intellectual property rights with the Company, or (c) engages in any other
conduct or act determined to be injurious, detrimental or prejudicial to any
interest of the Company, the Company may rescind or restrict the special vesting
under paragraph 3.e.(i) of the Plan or withhold or have the right to the return
of the economic value of the Performance Shares that vested under that
paragraph; provided, however, that this provision shall not be applicable in the
event of a Change of Control.

b.           Reassignment.  If prior to the end of an Award Term, a Plan
Participant is reassigned to a position with the Company (including a subsidiary
or parent of the Company), and that position is not eligible to participate in
the Plan, but the Plan Participant does not terminate employment with the
Company, the Committee may, in its sole discretion, cause shares of Common Stock
to be delivered with respect to the participant’s Performance Share Award, but
only if otherwise earned and only with respect to the portion of the applicable
Award Term completed at the date of such reassignment, based on full fiscal
years only, with no shares to be delivered for partial fiscal years.

c.             Other Termination. In the event that a Plan Participant
terminates employment with the Company other than by reason of retirement, death
or disability as provided in paragraph 3.e.(i) of the Plan, Performance Shares
in such participant’s name that have not yet vested shall not vest and shall be
canceled.


--------------------------------------------------------------------------------


d.             Change of Control.  Notwithstanding any other provision of this
Agreement, all Performance Shares that have not yet vested shall vest and become
immediately payable if there is a Change of Control of Toro, as defined in the
Plan.

e.             Scale Back.  The Committee may, in its discretion, cancel a
portion of the Performance Shares covered by this Agreement prior to the
conclusion of the Award Term, if the Committee determines that the Performance
Goals for the Award Term cannot be achieved at the maximum levels established,
in accordance with paragraph 3.e.(v) of the Plan.

5.                                       Dividends and Voting.  You will have no
rights as a stockholder with respect to Performance Shares unless and until
Common Stock is issued in settlement of the Performance Share Award.  Except as
expressly provided in the Plan, no adjustments will be made for dividends or
other rights for which the record date is prior to issuance of the Common Stock.

6.                                       Non-transferability.  Neither your
Performance Shares nor this Performance Share Award nor any interest in the
shares or award may be anticipated, alienated, encumbered, sold, pledged,
assigned, transferred or subjected to any charge or legal process, other than by
will or the laws of descent and distribution, so long as the Performance Shares
have not vested and shares of Common Stock have not been distributed in
accordance with the Plan, and any sale, pledge, assignment or other attempted
transfer shall be null and void.

7.                                       Successors and Heirs.  This Agreement
shall be binding upon and inure to the benefit of Toro and its successors and
assigns, and upon any person acquiring, whether by merger, consolidation,
purchase of assets or otherwise, all or substantially all of Toro’s assets and
business.  In the event of your death, any shares of Common Stock to which you
may become entitled will be delivered to your heirs or personal representative
in accordance with the terms of the Plan.

8.                                       Governing Law.  This Agreement will be
construed, administered and governed in all respects under and by the applicable
laws of the State of Delaware, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this
Agreement, the Plan, the award or the Performance Shares to the substantive law
of another jurisdiction.

9.                                       Tax Withholding.  Toro has the right to
deduct from any award payment made under this Agreement or to require you to pay
the amount of any federal, state or local taxes of any kind required by law to
be withheld with respect to the grant, vesting, payment or settlement of an
award under this Agreement, or to take such other action as may be necessary in
the opinion of Toro to satisfy all obligations for the payment of such taxes. 
If Common Stock is withheld or surrendered to satisfy tax withholding, such
stock will be valued at fair market value as of the date such Common Stock is
withheld or surrendered.  Toro may also deduct from any award payment any other
amounts due by you to Toro.


--------------------------------------------------------------------------------


10.                                 Miscellaneous.  Notwithstanding anything in
this Agreement to the contrary, the terms of this Agreement shall be subject to
the terms of the Plan.  In accordance with the Plan, all decisions of the
Committee shall be final and binding upon you and Toro.

IN WITNESS WHEREOF, this Performance Share Award Agreement has been executed and
delivered by Toro on the terms and conditions set forth above.

THE TORO COMPANY

 

 

 

 

 

By:

 

 

Its:

Chairman, President and CEO

 

I hereby agree to the terms and conditions of this Performance Share Award
Agreement as a condition to the grant made to me.

 

 

 

 

<Name>

 


--------------------------------------------------------------------------------